DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-31 in the reply filed on 5/13/2022 is acknowledged.
Claims 1-31 are currently pending and have been fully considered. Claims 32-39 and 41-45 are withdrawn.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/987898 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application in claim 1 contains similar possible redox compositions, such as quinone and anthraquninone based compositions with various substituents.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

6.	Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/484301 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application in claim 1 contains similar possible redox compositions, such as quinone and anthraquninone based compositions with various substituents.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

7.	Claim 1 provisionally rejected on the ground of nonstatutory double patenting over claim 30 of copending Application No. 16/480956. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: 
Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application in claim 30 contains similar possible redox compositions, such as quinone and anthraquninone based compositions with various substituents that are employed in redox reactions for a flow battery.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

10.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 1-3, 9-10, 12, 21, 26-31 recite the broad recitation “preferably”, and the claims also recite “most preferably” which is the narrower statement of the range/limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Claims dependent from claim 1 are concurrently rejected because they include the rejected limitations recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claims 1-15, 17-20, 22-23, 25 and 28-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narayan et al. (US 2018/0097249 A1), herein referred to as Narayan.
With respect to claims 1, 3, 4, 7-15, 17-20, 30 and 31, Narayan teaches a redox composition (Claim 1) for a redox flow battery comprising a positive electrode, a positive electrode electrolyte comprising a first redox couple that contacts the positive electrode, a negative electrode and a negative electrode electrolyte comprising a second redox couple that contacts the negative electrode. Narayan further teaches [0064] a polymer electrolyte membrane (separator) that is interposed between the positive electrode and negative electrode.
With further respect to the first and second redox couple compositions recited in claims 1, 3, 9-15, 17-20, Narayan teaches [0006-0007] the first redox composition can be an anthraquinone based composition (which corresponds to General Formula 3a in claim 1) and the second redox composition can be a dihydroxyanthraquinone based composition (which corresponds to General Formula 3b in claim 1), which is the reduction product when anthraquinone is oxidized during discharge of the flow battery. With further respect to the flow battery limitations in claims 7, 8 and 30, Narayan teaches (Figure 12) a redox flow battery wherein the first and second redox couple compositions are stored in separated compartments.
	With respect to claims 2, 6 and 22 Narayan teaches [0083] the first and second redox couple compositions are organic compositions contained in an alkaline solution (liquid).
	With respect to claims 5 and 23, Narayan teaches [0064] the redox couple compositions are water-soluble and are used in an electrolyte containing water. 
	With respect to claim 25, Narayan teaches [0074] additional acids can be included with the first and second redox couple compositions.
	With respect to claims 28-29, Narayan teaches [0067] the standard potential separation for the first and second redox compositions is greater than 0.5 volts.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Narayan et al. (US 2018/0097249 A1) in view of Armand et al. (US 2018/0079721 A1), herein referred to as Armand.
The Narayan reference teaches the redox composition discussed above, but does not appear to explicitly teach the limitation of claims 26 and 27.
However, Armand teaches organic electrolyte compounds for redox flow batteries. In view of claim 24, Armand teaches employing water as a solvent and it would have been obvious to one of ordinary skill in the art to employ an amount greater than at least 40 weight percent for a redox flow battery in order to ensure the electrolyte circulates sufficiently. In view of claim 26, Armand teaches [0120] the pH of the redox composition can be 7. In view of claim 27, Armand teaches a redox composition having a concentration of 1.5M in water.
At the time of the effective filing dated of the application, it would have been obvious to one of ordinary skill in the art to modify the teachings of Narayan to include the teachings of Armand in order to devise redox electrolyte compositions that are highly-water soluble and have improved electrochemical activity. By doing so, one of ordinary skill in the art would be able to devise economical redox electrolytes that are both environmentally friendly and easier to manufacture.

Allowable Subject Matter
Claims 16 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126. The examiner can normally be reached M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEWART A FRASER/Primary Examiner, Art Unit 1724